Citation Nr: 0812522	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.  

2.  Entitlement to service connection for arthritis of the 
left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran had active service from June 1978 to August 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 and July 2003 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO, a 
transcript of which is contained in the claims folder. 

The Board in May 2006 issued a decision, in pertinent part, 
remanding the above-styled claims to the RO for further 
development.  The claims now return for further Board review.  
Also then remanded was a claim for service connection for 
thoracic scoliosis, which the RO subsequently granted in a 
July 2007 rating action.  There is no longer a case in 
controversy for review by the Board as to that issue.


FINDINGS OF FACT

1.  Mitral valve prolapse did not develop in service and is 
not otherwise related to service; mitral valve prolapse was 
not medically shown within the first post-service year.  
 
2.  The veteran does not have arthritis of the left great 
toe; left great toe arthritis was not medically shown within 
the first post-service year.  


CONCLUSIONS OF LAW

1.  Mitral valve prolapse was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2007).

2.  Left great toe arthritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In December 2001 and June 2003, prior to the appealed RO 
rating actions, the veteran was afforded VCAA notice letters 
directed at his claims for service connection including for 
arthritis of the left great toe and mitral valve prolapse 
(though only the heart disorder claim was specifically 
addressed in the June 2003 letter).  In June 2006, following 
Board remand, the veteran was afforded a further VCAA notice 
letter addressing both appealed claims.  This June 2006 
letter informed the veteran of VA's duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims, satisfying all four notice 
requirements of the VCAA, and addressing the evidence 
required to support both these claims for service connection 
herein adjudicated.  The June 2006 letter addressed VCAA 
notice and development assistance requirements.  It also 
informed what evidence VA would seek to provide and what 
evidence the veteran was expected to provide.  Also by this 
letter, the veteran was requested to submit pertinent 
clinical evidence in his possession, in furtherance of his 
claims.  The veteran's two claims on appeal were thereafter 
readjudicated by the RO as documented in a July 2007 SSOC.  
Thus, to whatever extent the prior VCAA letters may have been 
deficient in their notice requirements, these deficiencies 
were remedied by the June 2006 letter and subsequent SSOC in 
July 2007.  Mayfield; Prickett.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, although 
the December 2001 and June 2003 VCAA notice letters did not 
address the downstream issues of initial rating and effective 
date as pertinent to the appellant's claims, these were 
addressed by the June 2006 VCAA letter, and that development 
letter was followed by the July 2007 SSOC.  In any event, any 
such deficiencies are harmless because the appealed claims 
for service connection for left great toe arthritis and 
mitral valve prolapse are herein denied.  

VA's duty to assist the veteran in the development of his 
claims includes assisting him in the procurement of service 
medical records and pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The above-noted VCAA notice 
letters in December 2001, June 2003, and June 2006, requested 
that the veteran advise of any VA and/or private medical 
sources of evidence pertinent to his claims, and to provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after 
service, in support of the claims.  VA and service medical 
records (SMRs) were obtained.  The veteran submitted private 
medical records, inclusive of some records pertinent to his 
claims.  However, he did not provide all requested 
authorizations to obtain additional private medical records, 
notwithstanding requests for such authorizations, and 
additional private records could not be obtained.  
Specifically, the veteran was informed by a June 2006 letter 
that his authorization was required to obtain private medical 
records, and he was requested to inform of private records 
and provided such authorization to obtain those records.  A 
prior authorization to obtain those records had expired.  
However, the veteran failed to reply to that request, and 
hence no additional private records could be obtained.  The 
veteran informed at his June 2006 Travel Board hearing that 
his private physician, through Tricare, had evidence of his 
left great toe arthritis.  However, again, the RO in June 
2006 requested of the veteran's authorization to obtain 
private records, but he provided none.  The veteran was 
informed of this development situation in the July  2007 
SSOC, but he still did not submit appropriate authorization.  

The Board notes in this regard the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist a veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran (appellant) to keep 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the VA to "turn up heaven and earth" to 
find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the Board finds that the duty to assist the 
veteran was here satisfactorily completed.  The Board in a 
May 2006 remand requested that records be obtained from the 
Atlanta VA Medical Center's Cardiac Unit, and that other VA 
records be obtained from January 2006 to the present.  The 
Board asked that the veteran provide information and 
authorization to obtain private treatment records, and that 
VA examination be conducted to address the veteran's claimed 
mitral valve prolapse.  The requested VA treatment records 
were obtained and associated with the claims folder.  As 
noted above, the RO in the June 2006 VCAA letter requested 
information and authorization for private treatment records, 
with no reply forthcoming.  A VA cardiology examination was 
conducted in October 2006 adequately addressing the requested 
remand development, and providing sufficient competent 
medical evidence to decide the claim for service connection 
for mitral valve prolapse.  38 C.F.R. § 3.159(c)(4) (2007).   
Accordingly, the Board finds that necessary development 
pursuant to the Board's May 2006 remand has been complied 
with, and is at an end.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The veteran was afforded a June 2001 official general 
examination addressing multiple claimed disabilities 
including that for left great toe arthritis, and the Board 
finds that this examination report, taken together with other 
evidence of record, provides sufficient competent medical 
evidence to decide the left great toe arthritis claim.  38 
C.F.R. § 3.159(c)(4).

The veteran has advised of no additional private medical 
sources of pertinent treatment records for which he has 
provided authorization to obtain those records.  Hence, in 
that regard, the VCAA development assistance duty has been 
fulfilled. 

All records received were associated with the claims folder, 
and the veteran was duly informed, including by the appealed 
rating actions, SOC, and SSOCs, of records obtained in 
furtherance of his claims, and, including by implication, of 
records not obtained.  The veteran was adequately informed of 
the importance of obtaining all relevant records.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was afforded appropriate opportunity to address 
the claims, and did so by written submissions as well as by 
testimony before the undersigned Veterans Law Judge at the 
Travel Board hearing in January 2006.  There is no indication 
that he expressed a further desire to address his claims 
which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

In summary, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such cardiovascular-renal diseases and 
arthritis, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F. 3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A.  Mitral Valve Prolapse

The veteran contends that he has mitral valve prolapse which 
developed in service or is otherwise causally related to 
service.  As a basis for this contention he notes that he has 
had some chest pain from service to the present.  

The veteran submitted private medical records affording some 
support for his claim.  A private echocardiogram conducted in 
March 2003 found mitral valve prolapse with trace mitral 
regurgitation noted by Doppler.  The veteran has also 
submitted a June 2004 private medical opinion addressing the 
condition.  That physician noted the March 2003 
echocardiogram, but also noted that a stress test and 
spirometry were normal.  The physician noted that the 
echocardiogram was consistent with mitral valve prolapse, but 
observed that it was difficult to determine whether the 
mitral valve prolapse was congenital in origin or may have 
been acquired in service, because an examination was not 
conducted in service to ascertain whether the condition was 
then present.  Ultimately, the private physician opined 
merely that it was possible that the mitral valve prolapse 
could have been exacerbated by the veteran's military 
service, with a resulting chronic increase in that 
disability.  

Upon Board remand of the claim, VA cardiac testing was 
performed.  An October 2005 VA echocardiogram found no 
evidence of mitral valve prolapse, though a trace mitral 
regurgitation was found.  

Upon VA cardiology examination in October 2006 to address the 
veteran's claimed mitral regurgitation, the VA examiner 
reviewed the claims folder and duly noted the recent 
echocardiogram findings in October 2005.  However, the VA 
examiner failed to mention in the examination report the past 
private echocardiogram in March 2003 finding mitral valve 
prolapse, or the private medical opinion in June 2004.  
Nonetheless, the VA examiner did note that the recent October 
2005 echocardiogram findings were consistent with his own 
examination of the veteran during which he detected no mitral 
valve prolapse.  He also noted that an exercise stress test 
with myocardial perfusion imaging showed good exercise 
tolerance without evidence of inducible ischemia, and that 
the veteran continued to deny ischemia.  Based on noted 
findings, the VA examiner concluded that the veteran did not 
have mitral valve prolapse.

Thus, the medical record presents a conflict of medical 
opinions as to the presence of mitral valve prolapse, and 
because the VA examiner in October 2006 failed to note or 
address the private medical finding of mitral valve prolapse, 
the Board cannot ultimately dismiss that private finding to 
conclude that the weight of the evidence is against the 
presence of mitral valve prolapse.  

For the veteran's claim to be sustained, however, requires 
more than the presence of current disability.  It also 
requires an evidentiary showing, to a level of at least 
relative equipoise, as to the question of a mitral valve 
prolapse having been present in service or causally linked to 
service.  In this case the weight of the evidence is against 
such an etiology related to service.  

The private physician's opinion of etiology as related to 
service is too much in the realm of speculation or 
possibility to support the claim.  38 C.F.R. § 3.102; see 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).

Regarding the veteran's chest pain, both treatment records 
and the veteran's VA examination in October 2006 note that 
the veteran's complained of chest pain is unrelated to 
exertion.  VA treating and examining physicians assessed that 
the veteran's chest pain is not cardiovascular in origin.  
The question of the nature of the veteran's chest pain is a 
medical one not within the ambit of lay knowledge, and hence 
the veteran's opinion as to whether it relates to a cardiac 
condition is ultimately not probative.  Espiritu; cf. 
Jandreau.   Contrary medical evidence is not of record, and 
hence the Board concludes by the weight of the evidence that 
the veteran's reported chest pain is not related to any 
cardiovascular disorder, to include not related to any mitral 
valve prolapse.  

While the veteran may have more generally contended that 
current mitral valve prolapse is in some manner causally 
related to service, this again seeks to speak to a question 
of etiology requiring medical expertise, because there is no 
record in service or in the years proximate to service 
medically establishing the presence of mitral valve prolapse 
at that time, and the very presence of mitral valve prolapse 
is not subject to lay knowledge.  Espiritu; cf. Jandreau.  

Absent cognizable evidence favoring onset of mitral valve 
prolapse in service or otherwise causally linking mitral 
valve prolapse to service, the preponderance of the evidence 
is against a causal link between service and mitral valve 
prolapse.  With the preponderance of the evidence against 
such a cognizable link, and thus in the absence of that 
crucial element required to sustain a direct claim for 
service connection, the preponderance of the evidence is 
against the claim for service connection for mitral valve 
prolapse on a direct basis,  notwithstanding the unresolved 
medical question as to whether the veteran has mitral valve 
prolapse currently.  38 C.F.R. § 3.303.  

There is also no cognizable evidence to support the presence 
of mitral valve prolapse to a disabling degree within the 
first post-service year, and hence the claim cannot be 
sustained on a first-year-post-service presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Arthritis of the Left Great Toe

The veteran was afforded an official examination in June 2001 
to address multiple claimed disabilities.  The examining 
physician then noted that the veteran claimed he had been 
diagnosed with arthritis of the left great toe in 2000, and 
that he complained of pain in the left great toe with 
walking, which was uncomfortable and flared approximately two 
to three times per year.  The veteran contended that the 
condition limited his ability to engage in prolonged walking, 
though he denied ever having received treatment or having 
surgery for the condition.  At that examination, neither flat 
feet nor calluses were observed.  X-rays of the left foot and 
left toe were normal.  The examiner assessed that there was 
no pathology of the left great toe.  

March 2003 X-rays of the left foot also showed no bony or 
soft tissue abnormalities.  

At his January 2006 Travel Board hearing before the 
undersigned, the veteran testified that his left great toe 
condition was in the area of the joint at the ball of the 
toe, or the interphalangeal joint.  The veteran testified 
that upon separating from service he checked a box indicating 
that he had a left great toe disorder, though he was not then 
examined for it.  He added that through Tri-Care a private 
physician had examined him, mentioned that the toe condition 
might be a bone spur, and prescribed an anti-inflammatory or 
pain medication, though the veteran could not recall the type 
of medication.  The veteran further testified that he was 
most recently administered pain medication from a Dr. Henry, 
with the veteran suggesting that the medication was given 
both for a condition of the left rib and for the left great 
toe.  

As the RO noted in a July 2007 SSOC, the veteran reported 
receiving treatment by a private physician through Tri-Care, 
with that physician reportedly providing evidence of 
arthritis and spur formation of the left great toe.  However, 
patient authorization is required to obtain those private 
records, and the RO accordingly sent the veteran a letter in 
June 2006 requesting that he provide authorization to release 
private records to VA, in furtherance of his claim.  The 
veteran failed to respond to that request or otherwise to 
provide the requisite authorization.  The Board accordingly 
cannot rely on the veteran's report of such medical evidence, 
in the absence of supporting medical evidence. 

The Court, in addressing such evidence, has held that a 
layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  More recent case law 
ultimately does not change that calculus where, as here, the 
veteran was in a position to afford access to those records 
but failed to do so.  Espiritu; cf. Jandreau.  The Board 
notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
[where his input is crucial for obtaining that assistance]." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, in light of the June 2001 VA examination finding 
of an absence of any pathology of the left foot or left great 
toe, and X-rays including at that time and in March 2003 
supporting those conclusions, the Board finds that this 
medical evidence outweighs the veteran's lay contentions of 
disability of the left foot.  In the absence of medical 
evidence supporting the claim, the evidence as a whole 
accordingly preponderates against the claim for service 
connection for service connection for arthritis of the left 
great toe on a direct basis.  38 C.F.R. § 3.303.  

In the absence of medical evidence of arthritis of the left 
great toe within the first post-service year to support the 
claim, service connection cannot be afforded on a first-year-
post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for mitral valve prolapse is denied.

Service connection for arthritis of the left great toe is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


